Citation Nr: 0827980	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  97-03 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as a manifestation of an actual disability, or as a 
symptom of an undiagnosed illness.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder.

3.  Entitlement to service connection for left ear hearing 
loss.

4.  Entitlement to service connection for shortness of 
breath, including as a manifestation of an actual disability, 
or as a symptom of an undiagnosed illness.  

5.  Entitlement to service connection for skin rashes 
(diagnosed as dermatitis and tinea cruris).  

6.  Entitlement to a disability evaluation in excess of 50 
percent for residuals of viral meningitis, manifested by 
headaches.



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to December 
1971 and from November 1990 to May 1991.

This appeal to the Board of Veterans' Appeals (Board) is from 
July 1998 and April 1999 rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.

As support for his claims, the veteran and testified at 
hearings before RO personnel in May 1997 and February 1999.  
In addition, the veteran also testified at a May 2000 
videoconference hearing before the Board, chaired by a 
Veterans Law Judge (VLJ) who has since retired.  So in June 
2008, the Board sent the veteran a letter offering him 
another hearing before a different VLJ that will ultimately 
decide this appeal.  See 38 U.S.C.A. § 7107(c) (West 2002); 
38 C.F.R. § 20.707 (2007) (the Board member who conducts the 
hearing will participate in making the final determination of 
the claim).  The veteran responded in the same month that he 
did not want an additional hearing before another VLJ.  
Therefore, the Board will proceed to evaluate the appeal.    
    
The Board issued a September 2000 decision remanding for 
further development the veteran's claims for service 
connection for left ear hearing loss, service connection for 
shortness of breath, service connection for skin rashes 
(diagnosed as dermatitis and tinea cruris), and entitlement 
to a disability evaluation in excess of 50 percent for 
residuals of viral meningitis, manifested by headaches.  
Although it appears some of the requested development was 
actually completed by the RO, it is not clear whether all of 
the development was completed because the claims file has 
remained at the Board for quite some time due to the 
protracted disposition of the other issues on appeal.  In any 
event, the development of these four previously remanded 
issues is once again referred to the RO, and discussed in 
greater detail as set forth below in the remand portion of 
this decision.     

The Board also issued an August 2001 decision denying the 
veteran's claim for service connection for hypertension and 
declining to reopen his claim seeking entitlement to service 
connection for a low back disorder.  He appealed the Board's 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  Pursuant to a April 2003 Order, the Court vacated 
the Board's decision on both of these issues and remanded 
these claims for the Board to provide adequate notice to the 
veteran compliant with recent case law pertaining to the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002).    

The VA Office of General Counsel, on behalf of the Secretary, 
appealed the case to the United States Court of Appeals, 
Federal Circuit (Federal Circuit Court).  In an April 2004 
Order, the Federal Circuit Court vacated and remanded the 
Court's prior April 2003 Order in order to ensure additional 
VCAA compliance with the recent case of Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).  

Upon return to the Court, pursuant to a July 2004 Order, and 
in compliance with the Federal Circuit Court's instructions, 
the Court vacated the Board's decision and remanded this case 
for the Board to consider prejudicial error in VCAA notice 
pursuant to Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  The Court also noted that the veteran, through his 
attorney at that time, in the February 2002 Appellant's 
Brief, had explicitly abandoned his service connection claims 
for skin rash, allergic rhinitis, photophobia, heat/cold 
intolerance, and multiple joint pain, such that they were not 
longer on appeal.  See Bucklinger v. Brown, 5 Vet. App. 435, 
436 (1993) (discussion of claims deemed to have been 
abandoned).  The Board notes that the skin rash claim is no 
longer on appeal on the basis of a presumtive Persian Gulf 
disease since this was denied by the Board, but is still on 
appeal as to incurrence on a direct basis since this 
particular issue was remanded, not denied, by the Board in 
its August 2001 decision.   

This appeal was then stayed before the Federal Circuit 
pending the disposition of several other VCAA-related cases 
including Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Finally, in March 2008, the Federal Circuit Court 
summarily affirmed the prior July 2004 judgment by the Court 
which had vacated and remanded to the Board for VCAA 
compliance the issues of service connection for hypertension 
and new and material evidence to reopen service connection 
for a low back disorder claim.  These issues are now once 
again before the Board.     

The veteran also submitted a notice of disagreement (NOD) 
with the effective date assigned by the RO in an April 2001 
rating decision for its grant of a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).  But the veteran did not perfect his 
appeal of that claim by filing a timely substantive appeal 
(e.g., VA Form 9 or equivalent statement) after the RO sent 
him a March 2003 statement of the case (SOC) concerning that 
claim.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 
20.200 (2007).  So that claim is not before the Board.

Regrettably, all issues on the appeal are once again REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

Before addressing the merits of all six claims on appeal, the 
Board finds that additional development of the evidence is 
required.

First, as to the issues of service connection for 
hypertension and new and material evidence to reopen a low 
back disorder, a review of the claims folder fails to reveal 
a VCAA notice letter of record that provides the notice 
contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  Pursuant to 
the Federal Circuit and Court's Orders to vacate and remand, 
the RO (AMC) should send the veteran a VCAA notice letter 
that notifies the veteran of any information or lay or 
medical evidence not previously provided that is necessary to 
substantiate the service connection for hypertension claim 
based on aggravation of a preexisting disorder and to 
substantiate his new and material evidence claim as well.  
The notice should indicate what information or evidence 
should be provided by the veteran and what information or 
evidence VA will attempt to obtain on the veteran's behalf.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This letter 
should also comply with the Court's recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Specifically, this letter should specifically advise him that 
a downstream disability rating and an effective date will be 
assigned if his hypertension claim is granted and if his low 
back claim is reopened and granted on the merits.
    
In addition, as to the new and material evidence claim for a 
low back disorder, this VCAA notice must comply with Kent v. 
Nicholson, 20 Vet. App. 1, 10-11 (2006).   In Kent, the Court 
held that the VCAA notice requirements in regard to new and 
material evidence claims require VA to send a specific notice 
letter to the claimant that: (1) notifies him or her of the 
evidence and information necessary to reopen the claim (i.e., 
describes what is meant by new and material evidence); (2) 
identifies what specific evidence is required to substantiate 
the element or elements needed for service connection that 
were found insufficient in the prior denial on the merits; 
and (3) provides general VCAA notice for the underlying 
service connection claim.  

Here, the veteran's petition to reopen his low back disorder 
claim was received in February 1999.  Thus, the RO should 
have sent him a VCAA notice letter discussing the criteria 
for reopening a previously denied claim under the prior 
standard of Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
which was in effect for claims filed before August 29, 2001.  
38 C.F.R. § 3.156(a) (2001).  See also 66 Fed. Reg. at 
45,620.  Accordingly, the veteran must be advised by way of a 
VCAA notice letter of the previous criteria for new and 
material evidence as set forth in 38 C.F.R. § 3.156(a) (2001) 
(the old standard of review).  Further, the letter must 
indicate what evidence would be necessary to substantiate 
those elements required to establish service connection that 
were found insufficient in the previous final November 1991 
RO denial.   

Second, the veteran must be scheduled for a VA examination to 
obtain a medical opinion concerning the etiology of his 
current hypertension disorder.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

In this regard, for purposes of establishing service 
connection under 
38 U.S.C.A. § 1110, every veteran shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111 for disorders not 
noted on the entrance or enlistment examination, VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003.  
The United States Court of Appeals for the Federal Circuit 
has adopted the General Counsel's position.  Wagner v. 
Principi, 370 F.3d  1089, 1096 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

In a July 1985 private medical record, a physician entered a 
diagnosis of hypertension.  His blood pressure at that time 
was reported as 170/100.  The Board finds that this medical 
record establishes that the veteran had a diagnosis of 
hypertension prior to entrance into his second period of 
service in November 1990.  No competent professional has 
rebutted this 1985 diagnosis.  Therefore, the Board finds 
that the presumption of soundness has been rebutted.  In 
light of this evidence, although hypertension was not 
specifically "noted" upon induction into his second period 
of service, the Board finds that medical evidence before his 
second period of service clearly and unmistakably 
demonstrates that the veteran had preexisting hypertension 
prior to induction into his second period of military service 
in November 1990.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

However, a VA medical opinion is required to determine if 
there is clear and unmistakable evidence that the veteran's 
preexisting hypertension was not aggravated by his second 
period of service from November 1990 to May 1991.  Id.   

Third, with regard to the claims for service connection for 
left ear hearing loss, service connection for shortness of 
breath, service connection for skin rashes (diagnosed as 
dermatitis and tinea cruris), and entitlement to a disability 
evaluation in excess of 50 percent for residuals of viral 
meningitis, manifested by headaches, these claims were 
previously remanded to the RO in the September 2000 and 
August 2001 Board decisions.  Although it appears some of the 
requested development was actually completed by the RO 
(specifically, Social Security Administration (SSA) records 
were secured), it is still not clear whether the rest of the 
development was completed because the claims file has 
remained at the Board for quite some time due to the 
protracted disposition of the other issues on appeal.  In 
this regard, a remand by the Board confers on the claimant, 
as a matter of law, the right to substantive compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Failure of the Board to insure compliance with 
remand instructions constitutes error and warrants the 
vacating of a subsequent Board decision.  Id.  Therefore, 
although it will result in additional delay in adjudicating 
these four issues, a remand is required for the RO to 
determine if there was compliance with the Board's previous 
September 2000 and August 2001 remands, and if not, the RO 
must undertake the necessary development to ensure such 
compliance.  



Accordingly, all issues are REMANDED for the following 
action:

1.	Send the veteran a VCAA notice letter 
notifying the veteran of any 
information or lay or medical evidence 
not previously provided that is 
necessary to substantiate the service 
connection for hypertension claim based 
on aggravation of a preexisting 
disorder and also the underlying 
service connection for a low back 
disorder claim.  This letter must 
advise the veteran of what information 
or evidence that he should provide and 
what information or evidence VA will 
attempt to obtain on his behalf.  See 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.59.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002).  This letter must also comply 
with the recent Court case of 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  
Specifically, this letter should advise 
him that a downstream disability rating 
and an effective date will be assigned 
if his hypertension claim is granted 
and if his low back claim is reopened 
and granted on the merits.  

Finally, as to the new and material 
evidence claim for a low back disorder, 
this letter must also comply with the 
recent Court holding in Kent v. 
Nicholson, 20 Vet. App. 1, 10-11 
(2006).  That is, this notice must 
(1) Discuss the criteria for reopening 
a previously denied claim under the 
prior standard of Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), which was 
in effect for claims filed before 
August 29, 2001; and (2) inform the 
veteran of what specific evidence would 
be required to substantiate the 
elements of service connection that 
were found insufficient in the prior 
final rating decision dated in November 
1991.   Specifically, as to his low 
back disorder claim, the veteran must 
submit evidence demonstrating the in-
service incurrence of a low back 
disorder or competent medical evidence 
of a nexus between a current low back 
disorder and his military service.  

2.	Then arrange for the veteran to undergo 
a VA examination to determine the 
nature and etiology of his current 
hypertension.  He is hereby advised 
that failure to report for his 
scheduled VA examination, without good 
cause, may have adverse consequences 
for his claim.  The examination should 
include any diagnostic testing or 
evaluation deemed necessary.  And the 
claims file, including a complete copy 
of this remand, must be made available 
for review of his pertinent medical 
history - including, in particular, 
the records of the treatment in 
question.  Based on a physical 
examination and comprehensive review of 
the claims file, the examiner is asked 
to provide an opinion responding to the 
following questions:

(A)	Did the veteran's pre-existing 
hypertension permanently 
increase in severity during his 
second period of military 
service from November 1990 to 
May 1991? 

(B)	If there was a measurable 
increase in severity of his 
hypertension during his 
second period of service, is 
there clear and unmistakable 
evidence this permanent 
increase in severity was 
due to the natural 
progression of the 
disability?  

(C)	In making this determination, 
the examiner should 
particularly review the  July 
1985 private medical record 
in which a physician entered 
a diagnosis of hypertension 
prior to his second period of 
military service.  In 
addition, the examiner should 
note that in a June 1989 
report of medical 
examination, prior to his 
entering into his second 
period of active duty, his 
blood pressure was reported 
as 134/84.  At his service 
discharge examination in 
April 1991, his blood 
pressure was reported as 
132/82.  
     
3.	Determine if there was compliance with 
the Board's previous September 2000 and 
August 2001 remands, and if not, then 
undertake the necessary development 
discussed in these previous remands to 
ensure such compliance.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  
Although SSA records were already 
secured in October 2000 per the 
instructions of the September 2000 
remand, contact the SSA and obtain any 
additional disability determinations 
and associated medical records since 
October 2000.  

4.	Upon completion of this development, 
then readjudicate all claims on appeal 
in light of any additional evidence 
secured.  If these claims are not 
granted to the veteran's satisfaction, 
send him a supplemental SOC (SSOC) and 
give him an opportunity to respond to 
it before returning the file to the 
Board for further appellate 
consideration

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




